Citation Nr: 1615911	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  13-14 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for lupus erythema, claimed as skin disease of the face. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1960 to August 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to an evaluation in excess of 30 percent for lupus erythema, claimed as skin disease of the face, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral hearing loss disability manifested during active service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  To the extent that the action taken herein below is fully favorable to the Veteran, further discussion of VCAA is not required at this time.

In his May 2013 VA Form 9, the Veteran averred that his bilateral hearing loss disability was caused by exposure to excessive noise in-service from jet engines and machinery.  His DD-214 Form shows that he was a supply technician, warehouse supervisor, and operations intelligence superintendent during various periods of his military career.  The Board concedes in-service noise exposure. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (such as sensorineural hearing loss) are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Notably, the Walker decision appeared to operate on the assumption that sensorineural hearing loss was not considered a "chronic" disease for purposes of 38 C.F.R. § 3.303(b).  This case did not contain any discussion as to whether sensorineural hearing loss came within the definition of an organic disease of the nervous system which is listed as a chronic disease for purposes of 38 C.F.R. § 3.309(a). 

However, VA has a policy that sensorineural hearing loss is deemed an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  As the Walker case did not expressly address this issue, the Board will deem sensorineural hearing loss as a "chronic" disease for purposes of this decision.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran's October 1981 separation audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
30
30
LEFT
25
15
25
35
25
The Veteran was afforded a VA examination to determine the nature and extent of his claimed bilateral hearing loss disability in July 2009.  

The examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
55
100
95
85
85
RIGHT
20
30
40
45
45

Speech audiometry (CNC) revealed speech recognition ability of 96 percent in the right ear and 34 percent in the left ear.

As discussed, 38 C.F.R. § 3.385 requires that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent. 

The Veteran's pure tone threshold included values of 40 decibels and greater bilaterally.  The VA examiner diagnosed bilateral sensorineural hearing loss.  Therefore, the Veteran has a bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  

The July 2009 VA examiner opined that the bilateral hearing loss was not caused by service.  She elaborated that, at separation, the Veteran had a mild high-frequency hearing loss which did not rise to the level of a disability for VA purposes.  Additionally, the examiner stated that the Veteran's hearing loss at separation could be attributed to presbycusis which the VA examiner did not consider a disability.  

The Board observes that presbycusis is defined as a progressive, bilaterally symmetric sensorineural hearing loss occurring with age.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1511 (32nd Ed. 2012).

The Board finds that the VA examiner's rationale supports a grant of service-connected for hearing loss.  In this respect, the examiner stated that the Veteran first manifested a mild high-frequency hearing loss during active military service.  For service connection purposes, the cause of hearing loss (e.g., acoustic trauma vs. natural aging process) is not relevant in this particular case as the Veteran need only establish the onset of a "chronic" disease in service.  38 C.F.R. § 3.309(a).  The Veteran has also credibly testified to the onset of hearing loss in service with a progressive worsening since service, which is consistent with the evidentiary record establishing a mild high-frequency hearing loss during active military service with a worsening of hearing loss to the point where the severity of such meets the regulatory definition of hearing loss under 38 C.F.R. § 3.385. 

Thus, based on the in-service incurrence, the in-service noise exposure, and a worsening of the Veteran's bilateral hearing loss, the Board finds that service connection for the Veteran's bilateral hearing loss disability is warranted based on continuity of symptomatology.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a), 3.309(a); see also 38 C.F.R. § 3.102.  



ORDER

Service connection for a bilateral hearing loss disability is granted.


REMAND

The Compensation and Pension Exam Inquiry included in the record shows that the Veteran underwent a scar examination and a skin disease examination in December 2009.  Unfortunately, the corresponding Compensation and Pension Examination Report is blank.  A search conducted by the Board to find a completed form for the December 2009 examination was unsuccessful.  Additionally, as the examination was conducted over 6 years ago, a new VA examination should be scheduled and performed to determine the current severity of the Veteran's lupus erythema, claimed as skin disease of the face.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder compete VA treatment records since July 2014.

2.  The AOJ should take the necessary steps to locate and associate the December 2009 VA scar and skin disease examination report with the record.  

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's lupus erythema, claimed as skin disease of the face.

4.  After completing the development above, readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


